

116 HR 3853 IH: Personal Needs Allowance Modernization Act
U.S. House of Representatives
2019-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3853IN THE HOUSE OF REPRESENTATIVESJuly 18, 2019Ms. Wexton (for herself and Ms. Norton) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to increase under the Medicaid program the minimum
			 monthly personal needs allowance for institutionalized individuals and
			 couples, and for other purposes.
	
 1.Short titleThis Act may be cited as the Personal Needs Allowance Modernization Act or the PNA Modernization Act. 2.Increasing under the Medicaid program the minimum monthly personal needs allowance for institutionalized individuals and couplesSection 1902(q)(2) of the Social Security Act (42 U.S.C. 1396a(q)(2)) is amended—
 (1)by inserting after $30 the following: (or, beginning January 1, 2020, $60); (2)by inserting after and $60 the following: (or, beginning January 1, 2020, $120); and
 (3)by adding at the end the following new sentence: Whenever benefit amounts under title II of the Social Security Act are increased by any percentage effective with a month after November 2020 as a result of a determination made under section 215(i) of such Act, each of the dollar amounts in effect under the previous sentence for the month before such month shall be increased by the same percentage..
			